Alternative writ of mandamus was issued herein on the 12th day of August, 1932. One of the Respondents, Guy Gillen, has filed plea in abatement with motion to dismiss this cause for the reason that a like cause was at the time of the institution of this suit pending in the Circuit Court of the Third Judicial Circuit of Florida. He attaches to his plea and motion a certified copy of the transcript of record of that other cause in *Page 779 
which is shown by the certificate of a Judge of the Third Judicial Circuit of Florida and by the certificate of the Clerk of the Circuit Court of the Third Judicial Circuit of Florida in and for Columbia County that such other suit was pending when petition was filed in this court and was pending on the 18th day of August, 1932. Motion to strike plea in abatement.
The record shows, therefore, that the Circuit Court of the Third Judicial Circuit of Florida in and for Columbia County had acquired jurisdiction of the subject-matter and of the parties prior to the institution of the proceedings in this Court and that it retained jurisdiction thereof at the time proceedings were instituted in this Court.
It is, therefore, ordered that the plea in abatement be sustained and that the cause be hence dismissed. It is so ordered.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.